                Case 1:20-cr-00652-VM Document 118 Filed 09/15/21 Page 1 of 1


                                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York        9/15/2021


                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           September 14, 2021


       BY EMAIL & ECF
       Honorable Victor Marrero
       United States District Judge
       Southern District of New York
       New York, New York 10007

              Re:    United States v. Narek Marutyan, et al., 20 Cr. 652 (VM)

       Dear Judge Marrero:

               The Government respectfully writes in response to the Court’s inquiry regarding the
       upcoming July 17, 2021 status conference. The parties have conferred and agree that adjourning
       the conference to a date in mid-December or later, at the Court’s convenience, would allow the
       Government to continue to produce discovery in this matter, which as the Court is aware is
       voluminous; permit the defendants time to review discovery and to consider the filing of motions;
       and allow plea discussions amongst several parties to continue. To that end, the defendants would
       also consent to an exclusion of time.



                                                           Respectfully submitted,

                                                           AUDREY STRAUSS
                                                           United States Attorney

                                              By: /s/ Emily Deininger
                                                Emily Deininger
                                                Benet J. Kearney
                                                Abigail S. Kurland
                                                Assistant United States Attorneys
Request GRANTED. The status conference currently
                                                Tel: (212) 637-2260/2955
scheduled for September 17, 2021, is hereby
adjourned until December 17, 2021, at 2:30 p.m.
     cc: All defense counsel (by email & ECF)
Upon consent of the parties, time is excluded under
the Speedy Trial Act until December 17, 2021.

SO ORDERED.

September 15, 2021
